Per Curiam.

Respondent, an attorney admitted to practice in this State since 1931, is charged with professional misconduct. The evidence adduced before the Referee amply supports the conclusion that respondent converted moneys, the property of his clients, to his own use. It was also established that respondent was continuously and grossly neglectful of the professional duty owed to clients. He repeatedly failed to render services promised and callously misled clients as to the status of their matters to their detriment. It was established that for upwards of a year on some forty-nine occasions he issued checks on his special checking account which were returned marked “ insufficient funds ”. His conduct was violative of the standards required from the profession and tended to bring the profession into disrepute. Respondent has chosen to ignore the charges made against him and failed to appear either before the Referee or on the motion to confirm the report of the Referee. Respondent should be disbarred.
Peck, P. J., Bastow, Rabin, Cox and Frank, JJ., concur.
Respondent disbarred.